 CROUSE-HINDS CO333Crouse-Hinds Company, a Division of Cooper Indus-'tries, Inc. and Randolph C. Burroughs. Case16-CA-1102614 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 28 February 1984 Administrative Law JudgeRichard J. Linton issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, and the Respondent filed a brief in oppositionto the General Counsel's exceptions.'The National Labor Relations Board_ has delegat-ed its authority in this proceeding ' to a three-member panel.The Board has considered the, decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions2 and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.The General Counsel filed with the Board a motion to strike the Re-spondent's brief opposing the exceptions Thereafter, the Respondentfiled a motion to stnke the General Counsel's exceptions Both motionsare denied2 The General Counsel alleged that the Respondent violated Sec8(a)(1) of the Act by discharging Supervisor Burroughs because his busi-ness partner, employee Newbrough, engaged in uniod activities TheGeneral Counsel argued that the discharge coerced Newbrough in theexercise of his employee rights because the part-time business in whichNewbrough had a one-half Interest could be harmed by the loss to Bur-roughs through the discharge of his main source of income In adoptingthe judge's conclusion that Burroughs discharge did not violate thenghts guaranteed Newbrough by Sec 7 of the Act, we emphasize thatthe judge found that Burroughs was fired for his own conduct in main-taining a business relationship with a union organizer and not because ofNewbrough's organizing activities or for helping Newbrough to vindicatehis employee nghts We find it unnecessary to pass on Golub Bros Con-cessions, 140 NLRB 120 (1962), and similar cases that hold that it is un-lawful to discharge a supervisor because his or her spouse engaged inprotected activity, as those cases are inapposite to the facts hereDECISIONSTATEMENT OF THE CASERICHARD J. LINTON, Administrative Law Judge. Thiscase was tried before me in Amarillo, Texas, on October6, 1983, pursuant to the August 10, 1983 complaint issuedby the General Counsel of the National Labor RelationsBoard through the Regional Director for Region 16 ofthe Board. The complaint is based on a charge filedApril 18, 1983, by Randolph C. Burroughs, an individual(Burroughs or the Charging Party), against Crouse-Hinds, a Division of Cooper Industries, Inc. (Respond-'ent).In the complaint the General Counsel alleges that Re-spondent violated Section 8(a)(1) of the Act on March25, 1983, by discharging Burroughs, Respondent's main-tenance general foreman, because a statutory employee(Joseph R. Newbrough) of Respondent, who was en-gaged in a sideline business as a partner with Burroughs,became -involved in union activities, and that the dis-charge violated Section 8(a)(1) of the Act because it wasdone "in order to discourage employees" from engagingin union or other protected activities.By its answer Respondent admits certain factual mat-ters but denies violating the Act.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent,I make the following'FINDINGS OF FACTI. JURISDICTIONRespondent is an Ohio corporation. It has a facility lo-cated in Amarillo, Texas, where it is engaged in the man-ufacture and sale of electrical fittings for electrical con-struction.2 During the past 12 months, Respondent pur-chased supplies and materials valued in excess of $50,000from firms located outside the State of Texas, and suchsupplies and materials were shipped from such firms di-rectly to Respondent's Amarillo, Texas facility. Respond-ent admits, and I find, that it is an employer within themeaning of Section 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATION INVOLVEDThe General Counsel alleges that the InternationalBrotherhood of Electrical Workers, Local 602, AFL-CIO-CLC (the Union or Local 602) is a labor organiza-tion within the meaning of Section 2(5) of the Act. Nei-ther in its answer nor at the hearing did Respondent everadmit such allegation to be true. However, Crouse-Hindshas contracts with other locals of the IBEW at other lo-cations (Tr: 194). It appears from the record that onMarch 4, 1983, Local 602 filed the representation peti-tion in Case 16-RC-8545, and that the Board-conductedelection was held in that case on April 29, 1983 (Tr. 173-174, 219) The fact that Region 16 conducted the elec-tion supports the finding, which I make, that Local 602is a labor organization. Story Oldsmobile, 244 NLRB 835,836 (1979)./ All dates are for 1983 unless otherwise indicated2 The corporate headquarters of Cooper Industries is located in Hous-ton, Texas (Tr 189) The division headquarters of Crouse-Hinds is situat-ed in Syracuse, New York (Tr 191, R Br 6)273 NLRB No. 50 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE ALLEGED UNFAIR LABOR PRACTICESA. General FactsCharging Party Burroughs, as the parties stipulated,was a statutory supervisor at all times .relevant (Tr. 24).3Around January 10, 1983, Burroughs and Joseph R.Newbrough, a millwright in Respondent's maintenancedepartment, orally agreed to a blisiness partnership, os-tensibly on a 50/50 basis, in which they began operatinga septic tank and backhoe business part time.4 As shownon their business card, they named their side business the"B & N,Septic Systems & Backhoe Service.",(G.0 Exh.3; Tr. 32-34.) In accordance with Respondent's rules,Burroughs obtained clearance from Respondent to enterthe side business (Tr. 118-119). He thereafter distributedB & N's business cards (which named both him andNewbrough) to various supervisory persdnnel. In thelatter part of January, Personnel Manager Don Barclayand Plant Manager Robert J. Murphy each conversedwith Burroughs concerning the progress of B & N (Tr.36).5About Monday, February 28, 1983, Newbrough, hiswife Marlene (herself an employee of Respondent), andemployee Peggy Griffin went to the union hall of IBEWLocal 602 and obtained authorization cards which theybegan distributing (Tr. 156-165). The organizing wentrather quickly, for on March 4, 1983, the Union, in Case16-RC-8545, filed a ,petition for representation election(Tr. 173, _219). Newbrough passed out union literatureevery working day in March_ (Tr 65). The election wasconducted in a unit of 118 employees on April 29 (Tr219), and, in Newbrough's words, the Union lost by a"pretty good" margin (Tr. 165).By no later than early March Burroughs was awarethat Newbrough was involved in the union organizing,and around Friday, March 11, Plant Manager Murphyinformed Burroughs that the organizing had started inhis maintenance department (Tr. 77, 114, 139-142).6Leading up to the conversation in Murphy's officeabout March 11, Burroughs had a conversation with Per-sonnel Manager Barclay, perhaps a day or two beforeMarch 11, in Burroughs' office. On that occasion Barclaytold Burroughs that Burroughs needed to get his businesspartner "straightened out on his activities." Burroughssaid that he did not feel he had the right to interferewith Newbrough's beliefs and that, if Newbrough3 Respondent hired Burroughs on July 10, 1980, raised him to mainte-nance foreman around October 1980, and promoted him to general fore-man about October 1981 (Tr 22, 132, G C Exh 8)4 Newbrough, who later voluntarily quit his employment with Re-spondent, was a rank-and-file employee directly under a maintenanceforeman The foreman in turn reported to Burroughs There were about26 employees in the maintenance department5 Only three witnesses testified in this proceeding Burroughs andNewbrough for the General Counsel (with Burroughs again taking thestand in the rebuttal stage), and Edward Dunphy Jr for Respondent Anattorney, Dunphy is vice president of employee relations for Crouse-Hinds at its Syracuse, New York headquarters6 The record is unclear concerning exactly when Burroughs firstbecame aware of the organizing Although Newbrough places one con-versation on the subject with Burroughs as occurring even before thecards were obtained, he seems to merge a separate and later matter withthat conversation (Tr 160) The precise time of Burroughs' knowledge isimmaterial herewanted to be involved in the Union, it was his right andBurroughs would not interfere. At that Barclay changedthe subject (Tr. 78-80, 115). Although Barclay did notexpressly mention "union," it is clear, and I find, that hewas making reference to the union activities of New-brough.At one point during the March 11 conversation whenMurphy informed Burroughs that the union organizinghad started in the maintenance department, Murphy andBurroughs were standing by a window It was at the endof the shift and Newbrough could be seen waiting forBurroughs in the latter's automobile. Gazing out at New-brough, Murphy told Burroughs that "it does not lookgood to the company or to the employees" for Bur-roughs to be seen in the company of Newbrough, andthat such a relationship could lead to a serious problem.Burroughs replied that he and Newbrough did not dis-cuss the Union, that the subject Was not a problem be-tween them, and that Burroughs would not discontinuetheir friendship or relationship (Tr. 80-81, 114)Following this conversation, Burroughs told New-brough that because of Burroughs' management obliga-tions he no longer could socialize with Newbrough al-though they would continue their B & N business rela-tionship (Tr 116). Either in that conversation, or one aslate as March 21, Burroughs, as Newbrough credibly tes-tified, told Newbrough that Burroughs was receivingheat because of their association and because Newbroughwas a union organizer (Tr. 162, 168).The parties stipulated that James Ferguson is a statuto-ry supervisor (Tr 41). Based on the stipulation and thecombined testimony of Burroughs (Tr. 38, 84) and thatof Vice President Dunphy (Tr. 196), it appears that Fer-guson holds some position in the employee relations de-partment in Cooper Industries' corporate office in Hous-ton. During. the Company's counterOrgamzing cam-paign,7 Ferguson conversed with Burroughs on three Oc-casions The first two conversations are not describedThe third took place about March 22 in the office ofRon Riley, the plant superintendent. Only Ferguson andBurroughs were present. On this occasion Fergusonstated that Burroughs' outside business relationship .withthe union organizer was a real problem, and that it wasnot acceptable and would have to be dealt with soon(Tr. 85-86, 89, ,115-116). Ferguson asked if Newbroughwas aware that he was placing Burroughs' job in jeop-ardy. Burroughs replied that he saw no problem on thematter, that he and Newbrough knew how the otherstood on the union subject.Ferguson then complained that Burroughs had inter-fered with Ferguson's countercampaign when Burroughsintervened on behalf of Peggy Griffin who had receiveda warning for absenteeism Burroughs told Ferguson thatthe reason he asked Plant Manager Murphy to reviewthe case was because Murphy had always had an openBurroughs testified that the supervisors were trained in the "Do'sand Don'ts" and Instructed not to commit any unfair labor practices (Tr143) Burroughs carried out his assigned tasks in the countercampaign, in-cluding distributing Respondent's handbills (Tr 93) Respondent opposedunionization of the plant (Tr 142) Dunphy testified, however, thatCrouse-Hinds has contracts with the IBEW at other locations (Tr 194) CROUSE-HINDS CO335door policy and several union supporters had come tohim and said that the Peggy Griffin case was an exampleof why they wanted a union. Burroughs told Fergusonthat, afterwards Murphy told Griffin the matter had, beenmishandled by the personnel ,department and that thewarning would be removed from her file. Burroughs fur-ther told Ferguson that he was not in favor of the Unionat the plant, but he would not disavow his friendshipwith Newbrough. Finally, Burroughs expressed the opin-ion that the personnel department constituted 90 percentof the problems in the plant by, for example, mishandlingcertain terminations. Ferguson said "that" (personnel in-eptness, apparently), would all be at an end (Tr. 86-90).At a regular meeting of the maintenance department inthe late afternoon on Friday, March 25; 2 of the 18 em-ployees present asked Burroughs about his personalviews on the Union. Burroughs responded that if did notmatter to him personally, that his job was to run the jobeffectively and efficiently, and that he would see that thejob was done•with the Union or without one (Tr. 92,144-145)Moments later Burroughs was summoned to PlantManager Murphy's office. Just the two of them Were.present. Murphy asked for Burroughs' resignation. Bur-roughs inquired if Murphy meant from his supervisoryposition. The plant manager advised that it was a com-plete separation, and that Burroughs would be terminat-ed if he did not resign. Burroughs asked for the reasonand who had made the decision.8 Murphy stated that thereason which would be given was a "conflict 'of inter-est," that the people handling Respondent's counter cam-paign felt that Burroughs, was a problem because of hisoutspokenness and his association with the union orga-nizer, and that such persons did not want that associa-tion.†Burroughs said that .he would not resign, that hewanted the reasons stated on the termination slip, andthat he would return the following day to obtain anyevaluation or contracts he had signed (Tr 94-96). Thefollowing day he picked up the termination slip whichstates (G C Exh. 7): '"Termination due to conflict of in-terest."At the close of the General Counsel's case-in-chief,Respondent moved for dismissal on the ground that noviolation had been established- even if all the GeneralCounsel's evidence were credited (Tr. 174). I denied themotion and Respondent proceeded with its defense bycalling its only witness, Vice President Edward DunphyVice President Dunphy testified that he was present ata general meeting of Respondent's officials at the corpo-rate office in Houston, Texas, on March 24, 1983 In at-tendance were H. John_ Riley Jr ,. executive vice presi-dent of Cooper Industries, Felix F. House, senior vicepresident and general manager of the electrical construe-,non materials product group of Cooper Industries; JamesFerguson: and Dunphy (Tr 190, 204) A. number of mat-ters were discussed including a report, apparently byFerguson, on the Union's organizing attempt at the Am-.8 On cross-examination Burroughs testified that he and Murphy re-spected each other and he therefore knew Murphy would not have takenthis action on his own without talking with him in advance (Tr 147-148)nllo plant (Tr. -189-1-90) Included in the report, accord-ing to Dunphy, was a comment that Burroughs was en-gaged in a commercial venture with a person he super-vised, and that the business venture had-consumed someof the normal work hours at Respondent's plant (Tr. 190,195, 199-200) 9 Ferguson's report also included the factthat Newb`rough was the husband of a woman active onbehalf of the Union (Tr. 191). Dunphy testified that thereport made no mention that Newbrough was active forthe Union (Tr , 202). Accofding to Dunphy, that reportwas his first knowledge that Burroughs was involved ina business venture with one of his department's employ-ees-(Tr 195, 201).Riley, House, and Dunphy Conferred at a separatemeeting later that March 24. Dunphy remarked that, al-though Burroughs Was held in high regard as a techni-cian, he was a problem in his relationship with other su-pervisors, and that the business venture with a subordi-nate was unacceptable When Riley asked what shouldbe done, Dunphy stated that Burroughs should be termi-nated. Riley asked if it made any difference that New-brough's wife was active in the Union's campaignDunphy responded in the negative and added that Re-spondent could nel have a supervisor compromising hisresponsibility to the Company by becoming involved insuch a situation (Tr 190-191). At Syracuse, New York,the following day, Murphy's superior, Patrick J. Vas-sallo, vice president of manufacturing for Crouse-Hinds,was informed - of the policy decision to terminate Bur-roughs, and Vassallo† apparently instructed Murphy thatvery day, March 25, to implement the decision (Tr191).i" On the matter of Burroughs' suPervisory performance,it should be noted that the record 'contains his last ap-praisal, dated September 10, 1982, by Plant ManagerMurphy, and approved by Vassallo on September 17,1982 (G.C. Exh.† 2). Item 6 under _fob performance per-tains to his ability to work well with others. Murphy'sentry for this item reads.Works well with his subordinates; has difficulty'working with his peers in the production area;.Under the general heading of overall performance,item 4, asks for -a description of areas needing improve-ment. Murphy wrote.Needs to improve his tact in dealing with peopleoutside of his. direct realm of responsibility He alsoneeds to develop a better understanding of the rulesthat a corporation of our size is governed by, On the topic of potential for advancement, under item4, Murphy wrote that Burroughs could eventually be9 Although the report apparently named Newbrough, Dunphy testifiedthat he did not recognize the name (Tr . 190, 192) Dunphy either knewBurroughs or recognized his name, and, indeed, referred to him by hisnickname of "Bo" in his testimony †l‡ As Vassallo:s name appears in the record with questionable or un-certain spelling (Tr 31, G C Exh 2 at 4),.I have used the spelling shownat page 8 of Respondent's brief 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDpromoted to plant manager. As a final comment, Murphyadded:Mr. Burroughs is a very highly qualified Mainte-nance Supervisor. He knows how to operate amaintenance crew. He needs to grow in the area ofpersonnel relationships with people outside thisgroup.S .,_According to Dunphy, he considered' and rejected theoption of having Burroughs, rather than being fired, bedirected to cease his business 'relationship with New-brough. He rejected the idea because (1) the B & N'rela--tionship was well known among a large number of theemployees; (2) his supervisory skills were a source ofconcern to Dunphy; (3) he showed a lack of judgment inestablishing B & N with a subordinate; and (4) attend-ance to B & N had, in some instances, occurred duringwork hours at Respondent's plant (Tr. 205).11B. Credibility Resolutions1. IntroductionIt can be argued that I should first determine whether.the General Counsel's evidence adduced during his case-in-chief, viewed in isolation from Respondent's defense,.establishes a prima facie case before I proceed to reviewall the evidence.12 On the other hand, as. Respondentproceeded with its defense after I overruled its motion,one might contend that the appropriate procedure is toconsider all the evidence, make , credibility resolutions,and resolve the case on the merits of the entire record..13In view of the disposition I make of the case, the proce-dural choice seems immaterial, and I. have con-sidered the entire record.2: ResolutionsThere is no direct contradiction of the testimony ofBurroughs and Newbrough. Their demeanor was persua-sive, and I credit them.Neither was there any direct contradiction ofDunphy's testimony. However, Dunphy testified with anunpersuasive demeanor and I do -not credit_ him.-. More-over, certain elements of Dunphy's testimony are incon-sistent with the undisputed facts. For example, Dunphytestified that Ferguson, did not report that 'Newbrough,as well as Newbrough's wife, was active for the UnionIn view of the evidence concerning Ferguson's March22, 1983 conversation with Burroughs, it is simply illogi-cal that Ferguson 'would omit- reporting that Newbroughhimself was active. I find that -Ferguson did .report thatNewbrough was active- in the union campaign. In viewof my ultimate disposition herein, it is unnecessary forme to resolve whether Dunphy testified otherwise in aneffort to place some perceived distance .between Bur'," As to the last nem, no specific instance Was described, and Dunphytestified that such factor had been reported to him by Ferguson (Tr 199-200) Ferguson did not testify12 See Hillside Bus Corp, 262 NLRB 1254 (1928)" See Postal Service Board of Governors v Aikens, 103 S'Ct 1478(1983) However, under Sec 102 41 of the Board's Rules and Regula-tions, a party does not waive an objection by further participationroughs and the person active for the Union for the pur-pose of insulating Burroughs' discharge, from a directconnection with a person active in the union campaign.' Second, other grounds specified for opting againstsimply requiring Burroughs to sever the business rela-tionship seem to be afterthoughts added as makeweightsThus, Dunphy 'overextends himself by listing Burroughs'supervisory skills as a basis for the termination Murphy.did'write that Burroughs needed to "improve" in theareas of dealing with other supervisors, but his opinionthat Burroughs had the potential to be a plant manager isa far cr'y from Dunphy's assessment that the deficiencyof Burroughs was-so bad as to warrant a termination.Other than Dunphy's testimony about Ferguson's al-leged report, there is no record evidence of a conflict be-tween the work of B & N and the plant's work. Dunphytestified with an unpersuasive demeanor, and Burroughs(Tr. 128-130, 150-151) and Newbrough (Tr. 166-167)credibly denied that there was any interference. I findthat Ferguson-did not report about any conflict.As for Burroughs' lack, of judgment in establishing acommercial venture with a subordinate, Dunphy failedto address the fact that both Murphy and PersonnelManager Barclay were aware of the situation in January.It did nOt:become an issue until 'Newbrough became aknown .union activist. It is noteworthy that Dunphy gaye .no testimony that either Plant Manager Murphy or Per-sonnel Manager Barclay, or both, were discharged orreprimanded for, allowing Burroughs to go into the B &N business With a subordinate -In short, I find that but for Newbrough's union activi-ties, the most that would have happened would havebeen an order to Burroughs to ,sever his business rela-tionship with his subordinate. Although such a coursehad been strongly suggested to Burroughs, he was neverordered to sever his bUsiness relationship with New-brough._It is clear, and I find, that the real reason Respondentterminated Burroughs was that given to Burroughs onFriday, March 25, by Plant Manager Murphy, that is, hisoutspokenness" and his business association with aknown union organizer I find the "conflict of interest"ground to be a complete fabrication insofar as a termina-tion is concerned It could form the basis for an order tosever the business relationship, but that option was notchosen by Respondent. Thus, Burroughs was not termi-nated for insubordination in refusing to comply, for hewas never ordered to comply. _C Analysis and ConclusionsThe thrust of the General Counsel's case, although ini-tially appearing to be two-pronged, apparently has beenmerged into a single argument: A violation is establishedbecause Respondent interfered with the protected rightsof employees- by diseharging statutory Supervisor Bur-roughs based on his business relationship with union ac-tivist Joseph R. Newbrough. The -legal theory, advanced14 A euphemism, I find, for expressing a neutral position to his em-ployees on the union Issue, such as occurred on March 25, and to man-agement when questioned about his association with Newbrough CROUSE-HINDS CO337by the General Counsel in support of this contention, isthe line of cases ,finding it unlawful for an employer todischarge a supervisor because of the union activities ofan employee who is the spouse of the supervisor.. Theparties dispute whether the Board impliedly overruledsuch cases by its June 23, 1982 decision in Parker-RobbChevrolet, 262 NLRB' 402 (1982).At the hearing 'it appeared that the General Counselwas contending that Burroughs' discharge additionallywas unlawful because he failed to "straighten out" New-brough. That is, that Burroughs failed to dissuade New-brough from his union activities and even refused tomake such an attempt. It was clear at the hearing thatsuch a theory, to be successful, required inferring thatPersonnel Manager Barclay meant that Burroughsshould, if necessary, engage in illegal conduct to dissuadeNewbrough This is so because the Board has long heldthat an employer is entitled to discharge a supervisorwho fails to use lawful efforts in seeking to persuade em-ployees to cease their union activities. World Evangelism,261 NLRB 609 (1982); Western Sample Book Co., 209NLRB 384, 389-390 (1974); and Southwest Shoe ExchangeCo., 136 NLRB 247 (1962) At page 8 of his brief, coun-sel for the General Counsel acknowledges this settledstatement of the law. As for Barclay's remark, the Gen-eral Counsel does not argue that the evidence supports afinding that Respondent expected Burroughs to use un-lawful means to dissuade NewbroughThe relevant complaint allegation, contained in para-graph 8, is in the conjunctive rather than the disjunctive.Paragraph 8 reads:Respondent engaged in the conduct describedabove in paragraph 7 because Burroughs's businesspartner, i.e , Respondent's statutory employee,joined, supported, or assisted the Union, and/or en-gaged in concerted activities for the purposes ofcollective bargaining, or other mutual aid or protec-tion, and in order to discourage employees from en-gaging in such activities or other concerted activi-ties for the purpose of collective bargaining orother mutual aid or protection, and in order to dis-courage employees from engaging in such activities,or other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection.[Emphasis added.]It seems clear that the final clause of the allegation is animplied acknowledgment that it takes more than a dis-charge of an employee's supervisor-spouse to constitute aviolation Thus, there must be a further finding that thedischarge would interfere with the statutory rights ofemployees.We may now return to the debate of the applicationover Parker-Robb. When the General Counsel rested hiscase-in-chief, Respondent moved for dismissal (Tr. 174)As part of its argument in support of the dismissalmotion, Respondent contended that Parker-Robb over-ruled the family relationship line of cases (Tr 179). Re-spondent relies on the Board's language in Parker-Robboverruling the "secondary or incidental effect" cases(262 NLRB at 404.) As earlier noted, I overruled the dis-missal motion. I did so on the basis that the statement byPersonnel Manager Barclay conceivably could support afinding that Respondent discharged Burroughs becausehe failed to use, if necessary, unlawful means to dissuadeNewbrough.In' Parker-Robb the Board further stated that the justi-fication for finding a supervisor's discharge to be unlaw-ful, and ordering his reinstatement, is grounded on theview that the discharge itself severely impinged on theemployees' Section 7 rights. Examples of this would bewhen a supervisor is discharged for testifying at a Boardhearing or ai a contractual grievance proceeding, or forrefusing to commit unfair labor practices in order to 'disLsuade employees from their union activities. 'In support of its argument that the supervisor-spouseemployee cases are still viable, the General 'Counsel citesOperating Engineers Local 400, 265 NLRB 1316 (1982).The Board there, at footnote 1, cited with approval caseswhich reaffirmed the Board's position that "a supervisordischarged because he or she is the spouse of an employ-ee who has engaged in union or other protected activi:ties is entitled to reinstatement and backpay." That deci-sion issued some 6 months after Parker-Robb.Burroughs was not fired because Newbrough was aunion activist. Such an action would be more in thenature of a discharge for failing to dissuade Newbroughfrom supporting the Union Burroughs was fired becausehe continued his business association with a union activ-ist. An incidental effect of such a termination might beone of discouraging employees from supporting a union.Respondent, as I have found, would not have takenany action against Supervisor Burroughs had he severedhis business association with Newbrough Newbroughcould have continued in his capacity as a union activistand Burroughs in his position as a general foreman hadBurroughs withdrawn from the B & N business partner-ship. When Burroughs failed to do this, he was fired.While it is true that Plant Manager Murphy did not giveBurroughs that option, it is clear from my earlier find-ings, including the March 22 remarks of James Ferguson,that such an option had been available and strongly sug-gested to Burroughs. However, Burroughs repeatedlydeclared that he would not sever his association withNewbrough.Does the option Supervisor Burroughs had call for dis-missal of the complaint? If we had a- spouse situationhere, with a husband the supervisor and his wife an em-ployee and also a union activist, could an employer tellthe supervisor that his wife can remain active for theunion, but that the supervisor would have to terminatethe relationship, i.e., divorce his wife? Such a choice in-directly places the employee-spouse in the untenable po-sition of learning that the price for his or her continuedunion activities would be either (a) a fired supervisorspouse or (b) a divorce.The General Counsel contends that the "rationale inthese earlier spousal decisions seems to be that the effectof the discharge of the supervisor-spouse is a form ofeconomic reprisal against the employee-spouse, since theincome of one is part of the income of both" (Tr 8)From this the General Counsel argues that the dischargeof Supervisor Burroughs because of the union activities 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDof his business partner, Newbrough, would reasonablytend to discourage employee Newbrough from engagingin union activities."Thus," the General Counsel argues, "we see that thesupervisor-partner's discharge operates as an economicrepnsal against a statutory employee because of the stat-utory employee's union activities. The nature of the eco-nomic reprisal and the resulting coercive tendency isclear in the circumstances such as here, where Bur-roughs and Newbrough both engaged in a part-time busi-ness and the present and future viability of the businessnecessarily depended on the continued income of bothpartners." (Br. 8-9.) As the discharge of Burroughs, con-tinues the General Counsel, had the effect of economical-ly harming Newbrough, it then follows that the dis-charge of Supervisor Burroughs interfered with the Sec-tion 7 rights of Newbrough (and presumably, by exten-sion, with the Sec. 7 rights of all other employees) inviolation of Section 8(a)(1) of the Act. Reinstatement ofBurroughs, with backpay, is the appropriate remedy,concludes the General Counsel, in order to end the coer-cive effect of the discharge of Newbrough '5 as well asto convey to employees the extent to which the Act pro-tects Section 7 rights.In Consolidated Foods Corp., 165 NLRB 953, 959(1967), the Board adoptea an analysis acknowledging thegeneral rule to be that although a supervisor is not pro-tected from discharge because of his own union activi-,ties, there are three exceptions.First, that an employer may not discharge a super-visor if his defense is that he refused to commit anunfair labor practice for the employer. Jackson TileManufacturing Company, 122 NLRB 764, enfd. 272F.2d 181 (C.A. 5). A second exception was estab-lished in the instance of a supervisor who gave evi-dence before the National Labor Relations Board.The third exception as spelled out in Golub Bros.Concessions, 140 NLRB 120, is where a supervisor isdischarged because he or she is the spouse of anemployee who has engaged in union or other pro-tected activities.Although the Sixth Circuit denied enforcement of theBoard's order .calling for reinstatement of the supervisordischarged in Consolidated Foods, it did so on the factsand expressly without reaching the legal issue of whetherthe discharge of a supervisor is ever unlawful. Consoli-dated Foods Co. v. NLRB, 403 F.2d 662 (6th Cir 1968)._In Golub Bros. Concessions, 140 NLRB 120 (1962), theBoard adopted the following language (140 NLRB at127):There is no merit to the first defense aforemen-tioned involving blanket immunity under the Actfor the discharge of supervisory employees It isnow well established that while an employer maydemand the complete loyalty of his supervisors andmay discharge those who participate in union activ-ity, the Act does not permit him to use this loyalty" In accordance with Operating Engineers Local 400. 265 NLRB 1316(1982).as a device for infringing upon the rights of rank-and-file employees. NLRB v. Talladega Cotton Fac-tory, Inc., 213 F 2d 208 (C.A. 5), Jackson Tile Manu-facturing Company, 122 NLRB 764, 767, enfd. 272.F 2d 181 (C.A. 5) A restraint on the exercise ofemployee rights is readily apparent where, as it ishere claimed, the supervisor is discharged becauseshe is the wife of an employee who has engaged inunion or other protected activities. Brookside Indus-tries, Inc., 135 NLRB 16: Under these circum-stances, the rank-and-file employees of Respondentscan "reasonably . . fear that the employer wouldtake similar action against them if they continued tosupport the Union" Jackson Tile Manufacturing Co.,stipra.In Jackson Tile Mfg. Co., 122 NLRB 764 (1958), enfd.per cunam 272 F.2d 181, (5th Cir. 1959), the Boardwrote at 767:We also find, as did the Trial Examiner, that theRespondent violated Section 8(a)(1) by dischargingJohn Scoggins, a supervisor, because he became re-luctant to commit further unfair labor practices onthe Respondent's behalf. The Board has held that adischarge of a supervisor for refusing to commitunfair labor practices on behalf of his employerconstitutes an invasion of the self-organizationalrights of rank-and-file employees 5 This is so be-cause it demonstrates graphically to rank-and-fileemployees the extreme measures to which the of-fending employer will resort in order to thwartthem in their desire to join or assist a labor organi-zation5 Talladega Cotton Factory, Inc. 106 NLRB 295, enfd 213 F 2d208 (CA 5)The Board did not expressly address the supervisor-spouse line of cases in Parker-Robb. And in the, subse-quent case of Operating Engineers Local 400, supra, theBoard, in footnote 1, cited with approval ConsolidatedFoods and Golub Bros. and did not mention Parker-Robb.It therefore appears that the Board considers the supervi-sor-spouse cases a separate class distinguishable from thetypes of cases it overruled in Parker-Robb.Assuming, therefore, that the supervisor-spouse casesremain viable, does the rule of those cases apply here?First, what is the rationale of those cases? Is it the eco-nomic relationship of the supervisor and his or herspouse as posited by the General Counsel? Is it the fearof an economic loss, that is, loss of the supervisor-spouse's job and income, which reasonably tends to in-terefere with, restrain, and coerce employees in the exer-cise of their Section 7 rights? Or is it also the special andancient relationship of husband and wife and the publicconsideration that the statutory goals will be defeated, inpart, if an employer is given the right to hold a threat ofeconomic terrorism over a husband and wife when one isa supervisor and the other a rank-and-file employee?If the touchstone is that there is an economic relation-ship, then Burroughs and Newbrough qualify with their CROUSE-HINDS CO.339B & N operation. But if the special relationship of hus-band and wife is also part of the rationale, then the Gen-eral Counsel's argument fails as to Burroughs and New-brough.It appears to me that something more than an econom-ic relationship is part of the underlying rationale in thesupervisor-spouse cases. That extra something can be de-scribed for our purposes here as the husband-wife rela-tionship." Consequently, the General Counsel's argu-ment fails.The only impact on Newbrough here would have beenan economic inconvenience in his having to buy out Bur-roughs or sell his interest to Burroughs. That is a far cryfrom an employee being faced with the prospect ofhaving to cease his or her union activities or face either(1) a discharged supervisor spouse with attendant eco-nomic loss to the family, or (2) a divorce. In short, theimpact of Respondent's action here did not severely im-pinge on the Section 7 rights of Newbrough or otheremployees. I therefore shall dismiss the complaint16 Whether that basis would include other family members, and evenextend to fnends and "friends" are matters which need not be decidedhereCONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2), (6), and (7) of the Act2.IBEW Local 602 is a labor organization within themeaning of Section 2(5) of the Act3.At all relevant times, Randolph C. Burroughs was asupervisor within the meaning of Section 2(11) of theAct.4.By discharging Supervisor Burroughs on March 25,1983, because Burroughs continued his part-time businessassociation with employee and union activist Joseph R.Newbrough, Respondent did not violate Section 8(a)(1)of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"ORDERThe complaint is dismissed.17 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses